Per Curiam. This claim arises out of an incident that occurred on March 12, 1979, in Danville, Illinois. Dennis R. King, victim, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That the Claimant, Dennis R. King, age 22, was a victim of a violent crime as defined in section 2(c) of the Act, to wit: Aggravated Battery. Ill. Rev. Stat. 1977, ch. 38, par. 12 — 3. 2. That on March 12, 1979, Claimant was shot in the groin by a subject with whom he had been fighting. Claimant was at a private club and had re-entered the club after being asked to leave. 3. That section 3(b) of the Act provides that a person is entitled to compensation under the Act if the injury to or the death of the victim was not substantially attributable to the victim’s wrongful act or substantial provocation of the assailant. 4. That it appears from the investigatory report and the police report that the Claimant’s injury was attributable to his substantial provocation of the assailant. 5. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered that the Claim of Dennis R. King be, and is hereby denied.